

116 HR 881 IH: Tennessee Valley Authority Transparency Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 881IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Burchett introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require certain meetings of the Tennessee Valley Authority to be transparent and open to the
			 public, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tennessee Valley Authority Transparency Act of 2019. 2.Transparency and availability of meetingsSection 2(g)(2) of the Tennessee Valley Authority Act of 1933 is amended to read as follows:
			
				(2)Meetings
 (A)In generalThe Board shall meet at least 4 times each year. (B)TransparencyThe Board shall, with respect to any meeting of the Board or a subcommittee of the Board for which a vote is not scheduled—
 (i)hold such meeting in public; (ii)provide public notice of no fewer than 6 calendar days, through the website of the Board, of any such meeting; and
 (iii)make publicly available the minutes and summaries of any such meeting. (C)Emergency meetingsSubparagraph (B)(ii) shall not apply if the chairman of the Board designates a meeting as an emergency special meeting..
		